DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the submission filed April 27, 2020.  Claims 1-16 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-6, 9-10, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Feng (US Patent Application Publication No. 2011/0285807) in view of Gebre et al ("The gesturer is the speaker," 2013 IEEE International Conference on Acoustics, Speech and Signal Processing, 2013, pp. 3751-3755), hereinafter Gebre, in 
Feng discloses a voice tracking camera with speaker identification.  Regarding claims 1 and 9, Feng [Fig 1A] teaches a system and method for recording audio content in a group conversation among a plurality of members, comprising: 
an image capturing device [para 0036 – two or more cameras to capture video]; 
an audio recording device [para 0168 – recording of meetings]; 
a data storage [para 0166-0168---database table]; and 
a processor [para 0069 – control processor 110] communicating with said image capturing device, said audio recording device and said data storage; 
wherein said processor [para 0069 – control processor 110] is programmed to: 
control said image capturing device to continuously capture images of the members [para 0036—during video conference cameras capture video;  0077-0078 – when the conference starts the camera captures video];
 	execute an image processing procedure on the images of the members to determine whether a gesture is detected [para 0068 -- the video processor 140 can perform a motion detection algorithm on video captured from the people-view camera 50B to check for motion in the current view of a candidate speaker location found by a speaker tracking algorithm]; 
Feng fails to teach whether a specific gesture is detected,  Gebre teaches a system for speaker diarization, where identifying the gesturer can be taken as identifying the active speaker.  The system is designed to define what a gesture is and determine the occurrence from frame to frame for each speaker, where the  gesture is a 
Feng teaches the when the determination is affirmative and the active speaker is determined, the system directs the people view camera to that speaker [para 0079-0081].  Feng fails to teach audio recording device to activate and perform unidirectional audio collection with respect to a specific direction toward one of the members who made the gesture in order to record audio data.  Siotis teaches automatic image processing may be applied to images representing potential sound sources where the orientation of the directivity pattern of the microphone arrangement may be automatically adjusted based on visual images of potential sound sources, without requiring any user selection [para 0059], providing for automatic adjustment of the direction of a sound capturing lobe where direction of the sound capturing lobe 22 may be automatically adjusted based on which is active [para 0076] and the recording of the captured audio [para 0101].  One having ordinary skill in the art at the time of the invention would have recognized the advantages of implementing the directional audio capturing and recording techniques suggested by Siotis, in the system of Feng, for the purpose of ensuring the quality of sound recording is enhanced for a desired sound source, as suggested by Siotis [para 0005].

Regarding claims 2 and 10, the combination of Feng, Gebre and Siotis teaches said data storage stores, for each of the members, a profile that includes a personal identification dataset [para 0164-169—identification information] and a biometric identification dataset of the member [Feng para 0174 - the endpoint 10 identifies the current speaker by comparing the currently derived characteristics to those stored in the database 25 for the various participants, The identity of the current speaker can then be obtained based on the best match of these characteristics.], wherein: the image processing procedure includes determining whether a specific gesture made by one of the members is detected [Gebre's gesturer processing], and identifying the one of the members using biometric features identified in the images and the biometric identification datasets respectively of the members [Feng para 0174 - the endpoint 10 identifies the current speaker by comparing the currently derived characteristics to those stored in the database 25 for the various participants, The identity of the current speaker can then be obtained based on the best match of these characteristics.]; and said processor is further programmed to control said data storage to store the personal identification dataset of the profile of the one of the members in the entry of conversation record [para 0164-0168 -- at what times in the meeting did the speaker participate…recording of meetings].
Regarding claims 5 and 13, the combination of Feng, Gebre and Siotis teaches determining whether lips of the one of the members are moving [Siotis para 0021; 
Regarding claims 6 and 14, the combination of Feng, Gebre and Siotis teaches controlling display to display the images of the one of the members [Feng para 0100-0102—active speaker framed in the current view; para 0147-0152 – auto framing].

Claims 3-4 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Feng in view of Gebre in view of Siotis as applied to claims 2 and 10 above, and further in view of Murrells et al (US Patent Application No. 2018/0041519), hereinafter Murrells.
Regarding claims 3 and 11, Feng fails to teach  a plurality of identification devices that to associate each of said identification devices with a profile corresponding with one of the members; and while controlling said audio recording device to perform the unidirectional audio collection, control one of said identification devices associated with the profile of the one of the members to output a perceivable output.  Murrells teaches a system for controlling a rendering device, and provides for associating identification devices to users and user preferences [para 0034], storing user profile information for configuration parameters for rendering devices [0048].  One having ordinary skill in the art at the time of the invention would have recognized the advantages of implementing the identification device and user profile data as suggested by Murrells, in the system of Feng/Gebre/Siotis, for the purpose of ensuring the output 
Regarding claims 4 and 12, the combination of Feng, Gebre, Siotis and Murrells teach while controlling said audio recording device to perform the unidirectional audio collection, in response to receipt of a user input signal from the one of the identification devices associated with the profile of the one of the members, control said audio recording device to discontinue the unidirectional audio collection [Murrells’s user preferences for configuration parameters for rendering devices – where allowing a user to control operation of the rendering device to continue or discontinue processing is a form of implementing user preferences of system configuration parameters].
Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Feng in view of Gebre in view of Siotis as applied to claims 1 and 9 above, and further in view of Taylor (US Patent No. 7,117,157).
Regarding claims 7 and 15, Feng fails to teach, but Taylor teaches executing a speech recognition procedure [voice recognition processor 54] to obtain a text file from the audio data [col. 15, lines 31-39; col. 19, lines 6-39]; and control said data storage to further store the text file in the entry of conversation record [col. 33, lines 28-31—text data is stored in meetings archive database.
Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Feng in view of Gebre in view of Siotis as applied to claims 1 and 9 above, and further in view of Hata et al (US Patent No. 8,811,626).
Regarding claims 8 and 16, Feng fails to teach, but Hata teaches in response to a user-input command to switch to an omni-direction mode, control said audio recording device to activate and perform omni-direction audio collection with respect to all directions in order to record the audio data [col. 2, lines 27-35].  One having ordinary skill in the art at the time of the invention would have recognized the advantages of implementing the directional switching suggested by Hata, in the system of Feng/Gebre/Siotis, for the purpose of allowing the capture and recording of audio data when multiple participants are speaking continuously, to thereby ensure all pertinent utterances from the meeting are captured.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA A ARMSTRONG whose telephone number is (571)272-7598. The examiner can normally be reached M,T,TH,F 11:30-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANGELA A. ARMSTRONG
Primary Examiner
Art Unit 2659



/ANGELA A ARMSTRONG/Primary Examiner, Art Unit 2659